Per Curiam :
The order from which this appeal is taken requires the board of supervisors of Cayuga county to make certain alterations and improvements in the jail. The board of supervisors is willing to comply with the order, but the State Commission of Prisons, which instituted the proceeding, contends that the order does not go far enough to remedy the unsanitary condition and other deficiencies of the jail. While it is not at all certain that the alterations directed to be made will be sufficient to meet the requirements of the statute, we will make nó further direction at.this time if the board Of supervisors promptly complies with the order and such alterations prove to be sufficient. These proceedings were commenced more than two years ago, and the appeal has been pending nearly as long. Of course the record does not disclose the present condi*914tion of the jail, but it is conceded that nothing has been done to comply with the order, and the excuse offered therefor is the pendency of the appeal. While the judgment of the State Commission of Prisons is not conclusive upon the question it is entitled to great weight. The statute imposes the duty upon that Board of inspecting the jails and other like institutions, and seeing that the requirements of the statute respecting the jails and the care of the inmates be observed.* If the board of supervisors deems it prudent to proceed with the alterations and improvements directed by the order, and not those recommended by the Commission, it may do so, but, if they prove insufficient, the State Commission of Prisons is at liberty to commence a new proceeding, even to the extent of compelling the construction of a new jail if necessary. The affirmance of this order will be without prejudice to the commencement of any proceeding in the future which the Commission may deem necessary or proper. The order should be affirmed, but without co sts to either party. All concurred. Order affirmed, without costs.

See Prison Law (Consol. Laws, chap. 43; Laws of 1909, chap. 47), §§ 46-48, 63.— [Rep.